Citation Nr: 0431811	
Decision Date: 12/01/04    Archive Date: 12/14/04

DOCKET NO.  03-03 978	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an effective date earlier than August 23, 
2001, for the assignment of a 40 percent disability 
evaluation for right colectomy and ileotransverse colostomy.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

David S. Nelson, Counsel


INTRODUCTION

The veteran served on active duty from December 1959 to June 
1964.

This appeal to the Board of Veterans' Appeals (Board) arose 
from a rating decision in June 2002 by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  
In September 2004 the veteran presented testimony at a Board 
hearing before the undersigned Acting Veterans' Law Judge; a 
transcript of that hearing is of record.


FINDINGS OF FACT

1.  A claim for an increased rating for service-connected 
right colectomy and ileotransverse colostomy disability was 
received by the RO on August 23, 2001.

2.  It was not factually ascertainable for the one-year 
period prior to August 23, 2001, that an increase in the 
veteran's right colectomy and ileotransverse colostomy 
disability had occurred.


CONCLUSION OF LAW

Entitlement to an effective date earlier than August 23, 
2001, for the assignment of a 40 percent disability rating 
for right colectomy and ileotransverse colostomy is not 
warranted.  38 U.S.C.A. §§ 5103, 5103a, 5104, 5107, 5110 
(West 2002); 38 C.F.R. § 3.400 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) provides 
that VA shall assist a claimant in obtaining evidence 
necessary to substantiate a claimant's claim.  The Board 
finds that the RO decisions and correspondence provided to 
the veteran in this case have notified him of all regulations 
pertinent to his claim, informed him of the reasons for which 
it had denied his claim, and provided him additional 
opportunities to present evidence and argument in support of 
his claim.  Further, the Board notes that the claims file 
contains relevant service and post-service medical records, 
including a January 2002 VA examination.

In April 2003 the RO sent a letter to the veteran explaining 
the VCAA and asking him to submit certain information.  In 
accordance with the requirements of the VCAA, the letter 
informed the veteran of what evidence was necessary to 
establish entitlement, what evidence the veteran needed to 
provide, and what evidence and information VA would obtain.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The 
letter also asked the veteran to notify VA of any other 
evidence he would like to have considered.  See Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

The RO explained that VA would make reasonable efforts to 
help him get evidence such as medical records, but that the 
appellant was responsible for providing sufficient 
information to VA to identify the custodian of any records.  
The veteran has not referenced any unobtained evidence that 
might aid his claim or that might be pertinent to the bases 
of the denial of his claim.  As such, the duty to assist and 
notify as contemplated by applicable provisions, including 
the Veterans Claims Assistance Act of 2000, has been 
satisfied with respect to the issue on appeal.  See 38 
U.S.C.A. §§ 5103, 5103A.

While the VCAA notice in this case was not provided to the 
appellant prior to the initial AOJ adjudication denying the 
claim on appeal, notice was provided by the AOJ prior to the 
transfer and certification of the appellant's case to the 
Board, and the content of the notice fully complied with the 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  
The veteran is represented, and has been provided with every 
opportunity to submit evidence and argument in support of his 
claim, and to respond to VA notices.  Therefore, 
notwithstanding Pelegrini, to decide the appeal would not be 
prejudicial error to the claimant.

The veteran contends that the effective date for the rating 
increase granted for his colectomy disability in the June 
2002 rating decision should be August 1967, the date he 
underwent his ileotransverse colostomy.  While not required 
in a case such as this, the Board notes that the veteran has 
not referenced any evidence or proffered any theory that 
would support his contention.  The veteran has also not 
alleged that any RO rating decisions contained clear and 
unmistakable error (CUE).

The effective date of an award based on an original claim, a 
claim reopened after final adjudication, or a claim for 
increase of compensation, shall be fixed pursuant to the 
facts found, but shall not be earlier than the date of 
receipt of application therefore.  38 U.S.C.A. § 5110(a).  
With respect to a claim for increased rating, the effective 
date of increased compensation shall be the earliest date as 
of which it is factually ascertainable that an increase in 
disability has occurred, if the claim is received within one 
year from such date; otherwise, the effective date shall be 
the date of receipt of the claim for an increase.  38 C.F.R. 
§ 3.400 (o)(2).

Once a claim for compensation has been allowed, receipt of a 
report of examination which meets certain requirements will 
be accepted as an informal claim and the date of the 
examination will be accepted as the date of receipt of the 
claim.  38 C.F.R. § 3.157.

Pursuant to 38 C.F.R. § 4.114, Diagnostic Code 7329, 
regarding resection of the large intestine, a 20 percent 
rating is warranted when the veteran experiences moderate 
symptoms.  The maximum rating of 40 percent is warranted when 
the veteran experience severe symptoms that are objectively 
supported by examination findings.

The Board observes that by a confirmed rating decision in May 
1983, the RO continued a 20 percent disability rating for the 
veteran's right colectomy and ileotransverse colostomy.  The 
veteran did not appeal, and that decision became final.  38 
U.S.C.A. § 7105(c).

In June 2002 the RO determined that a January 2002 VA 
digestive examination, as well as private medical records, 
supported a finding that a 40 percent rating for the 
veteran's right colectomy and ileotransverse colostomy was 
warranted, and the RO assigned an effective date of August 
23, 2001, the date of the receipt of the veteran's 
application for increase.

In reviewing the medical evidence from May 1983 (the date of 
the most recent final rating decision), the Board finds that 
it was not factually ascertainable for the one-year period 
prior to August 23, 2001 that an increase in the veteran's 
right colectomy and ileotransverse colostomy disability had 
occurred.  In fact, a review of the claims file reveals that 
there is essentially little or no medical evidence for the 
period May 1983 to August 1999.

While the veteran did submit private medical records dated in 
August 1999, such records cannot act as a basis for an 
earlier effective date (i.e, as an informal claim), as they 
were not received at the Board until October 2001.  See 
38 C.F.R. § 3.157(b)(2)(the date of receipt of a private 
medical record is accepted as the date of receipt of an 
informal claim).  Further, as the August 1999 private records 
show that the veteran's colonic mucosa appeared normal, with 
no evidence of any obstructing phenomenon or mucosal 
abnormality, these records do not indicate that an increase 
in the veteran's right colectomy and ileotransverse colostomy 
disability had occurred.

In short, as the veteran's claim for an increased rating was 
not received until August 2001 and, as there is no informal 
claim of record (38 C.F.R. § 3.155), the facts in this case 
do not support an effective date prior to August 23, 2001, 
for a rating of 40 percent for the veteran's right colectomy 
and ileotransverse colostomy.

Based on the foregoing, the Board finds that entitlement to 
an effective date prior to August 23, 2001, for a 40 percent 
rating for right colectomy and ileotransverse colostomy is 
not warranted.








ORDER

Entitlement to an effective date earlier than August 23, 
2001, for the assignment of a 40 percent disability 
evaluation for right colectomy and ileotransverse colostomy 
is denied.



	                        
____________________________________________
	RONALD W. SCHOLZ
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



